Title: To Thomas Jefferson from Orchard Cook, 30 January 1806
From: Cook, Orchard
To: Jefferson, Thomas


                        
                            Hond Sire,
                            Washington Jan.y 30th 1806
                        
                        That part of the enclos’d Letter included within the two black strokes, relates to the Bath Post Office.
                        with every Sentimental devotion & the highest respect I am your devoted Servant
                        
                            Orchard Cook
                            
                        
                    